       Case 1:20-cv-00117-RH-GRJ Document 5 Filed 07/29/20 Page 1 of 1
                                                                         Page 1 of 1


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION


JASON TUCKER,

             Plaintiff,

v.                                            CASE NO. 1:20cv117-RH-GRJ

MICHAEL E. HOROWITZ et al.,

             Defendants.

_____________________________________/


                             ORDER OF DISMISSAL


      This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 4. No objections have been filed. The case is plainly

subject to dismissal for failure to pay the filing fee or move for leave to proceed in

forma pauperis. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted. The clerk must enter judgment

stating, “This case is dismissed without prejudice.” The clerk must close the file.

      SO ORDERED on July 29, 2020.

                                        s/Robert L. Hinkle
                                        United States District Judge

Case No. 1:20cv117-RH-GRJ
